Per Curiam.

On the return day of the summons the defendant failed to appear. The counsel for the plaintiffs thereupon put in his proofs which were certainly sufficient on the face of the record to support the complaint which was for a conversion. The justice, however, refused to render judgment in favor of the plaintiffs. Eo reason whatsoever is assigned by him for his action nor is there anything perceptible in the record to give it support. We are, likewise, without any assistance in the matter from the respondent who has also failed to appear on the argument of the appeal. As the plaintiffs were entitled to judgment a new trial must be ordered.
Judgment reversed and new trial ordered.
Present: Beekman, P. J., Gildebsleeve and Giegebich, JJ.
Judgment reversed and new trial ordered.